  Case: 1:17-md-02804-DAP Doc #: 2743 Filed: 10/07/19 1 of 6. PageID #: 422073




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION

THIS DOCUMENT RELATES TO:                              MDL No. 2804

     The County of Summit, Ohio, et al. v.             Case No. 1:17-md-2804
     Purdue Pharma L.P., et al.,
     Case No. 18-op-45090                              Judge Dan Aaron Polster

     The County of Cuyahoga, Ohio, et al. v.
     Purdue Pharma L.P., et al.,
     Case No. 17-op-45004



                          WALGREENS’ AMENDED WITNESS LIST

        Pursuant to the Special Master’s Order dated October 1, 2019, requiring the parties to

reduce the total number of witnesses by 5:00 p.m. on October 5, 2019 (Dkt. 2695), Defendants

Walgreen Co. and Walgreen Eastern Co. (“Walgreens”) hereby disclose the following witnesses

whom it may call to testify at trial.

        In serving this amended witness list, Walgreens specifically reserves the right to amend,

supplement, or otherwise modify these disclosures if new or modified information is provided at

any point. Walgreens further reserves the right to supplement and/or to amend this witness list in

response to rulings of the Court on pretrial motions. Walgreens reserves the right to call any of

these witnesses in its case in chief.

        In addition to the witnesses identified below, Walgreens may call to testify at trial live or

by deposition any witness identified on any other party’s witness list, including witness lists

provided by Plaintiffs and other Defendants or groups of Defendants, including any party that

settles, is severed, or is dismissed.
    Case: 1:17-md-02804-DAP Doc #: 2743 Filed: 10/07/19 2 of 6. PageID #: 422074



         A.      Expert Witnesses

                 1.      Gregory Anderson, Consultant.

                                 Areas of Testimony: Mr. Anderson is expected to testify about the

                                 subject matter of his expert report.

                 2.      Laurence C. Baker, Ph.D., Professor of Health Research and Policy; Chair,

                         Department of Health Research and Policy, Stanford University School of

                         Medicine.

                                 Areas of Testimony: Professor Baker is expected to testify about

                                 the subject matter of his expert report.

                 3.      Robert L. Brunner, Vice President, Charles Rivers Associates.

                                 Areas of Testimony: Mr. Brunner is expected to testify about the

                                 subject matter of his expert report.

                 4.      Robert M. Parrado, BPharm., R.Ph., President & CEO, Parrado Pharmacy

                         Consultants, Inc.

                                 Areas of Testimony: Mr. Parrado is expected to testify about the

                                 subject matter of his expert report.

         B.      Fact Witnesses

                 1.      Deborah Bish, Walgreens – Function Manager.1

                                 Areas of Testimony: Ms. Bish is expected to testify concerning her

                                 duties, responsibilities, and experiences at the Perrysburg

                                 Distribution Center.

                 2.      Luke Forkapa, Walgreens – Pharmacist.


1
    If Ms. Bish’s health condition does not permit her to testify live, she will testify by deposition.
Case: 1:17-md-02804-DAP Doc #: 2743 Filed: 10/07/19 3 of 6. PageID #: 422075



                       Areas of Testimony: Mr. Forkapa is expected to testify concerning

                       his duties, responsibilities, and experiences as a pharmacist and

                       pharmacy manager.

          3.    Justin Joseph, Walgreens – General Manager II.

                       Areas of Testimony: Mr. Joseph is expected to testify concerning

                       his duties, responsibilities, and experiences at the Perrysburg

                       Distribution Center.

          4.    Steve Kneller, Walgreens – General Manager.

                       Areas of Testimony: Mr. Kneller is expected to testify concerning

                       his duties, responsibilities, and experiences at the Perrysburg

                       Distribution Center.

          5.    Debra Lieske, Walgreens – Pharmacy Manager.

                       Areas of Testimony: Ms. Lieske is expected to testify concerning

                       her duties, responsibilities, and experiences a pharmacist and

                       pharmacy manager.

          6.    Natasha Polster, Walgreens - Vice President of Pharmacy Quality,

                Compliance, and Patient Safety.

                       Areas of Testimony: Ms. Polster is expected to testify concerning

                       her duties, responsibilities, and experiences as a pharmacist,

                       pharmacy manager, Vice President of Pharmacy Quality,

                       Compliance, and Patient Safety, and other roles at Walgreens.

          7.    Kipp Tiger, Walgreens – Pharmacist.
 Case: 1:17-md-02804-DAP Doc #: 2743 Filed: 10/07/19 4 of 6. PageID #: 422076



                            Areas of Testimony: Mr. Tiger is expected to testify concerning his

                            duties, responsibilities, and experiences as a pharmacist and

                            pharmacy manager.

              8.     Jaime Whited, Walgreens – Area Healthcare Specialist.

                            Areas of Testimony: Mr. Whited is expected to testify concerning

                            his duties, responsibilities, and experiences as an Area healthcare

                            supervisor, pharmacist, and pharmacy manager.

              9.     Laurie Zaccaro, Walgreens – Asset Protection Manager.

                            Areas of Testimony: Ms. Zaccaro is expected to testify concerning

                            her duties, responsibilities, and experiences as an Asset Protection

                            Manager.



Dated: October 5, 2019                        Respectfully submitted,

                                              /s/ Kaspar J. Stoffelmayr
                                              Kaspar J. Stoffelmayr
                                              Brian C. Swanson
                                              Katherine M. Swift
                                              Matthew W. Brewer
                                              BARTLIT BECK LLP
                                              54 West Hubbard Street
                                              Chicago, IL 60654
                                              Phone: (312) 494-4400
                                              Fax: (312) 494-4440
                                              Email: kaspar.stoffelmayr@bartlitbeck.com
                                              Email: brian.swanson@bartlitbeck.com
                                              Email: kate.swift@bartlitbeck.com
                                              Email: matthew.brewer@bartlitbeck.com
Case: 1:17-md-02804-DAP Doc #: 2743 Filed: 10/07/19 5 of 6. PageID #: 422077



                                     Alex J. Harris
                                     BARTLIT BECK LLP
                                     1801 Wewatta Street, 12th Floor
                                     Denver, CO 80202
                                     Phone: (303) 592-3100
                                     Fax: (303) 592-3140
                                     Email: alex.harris@bartlitbeck.com

                                     Counsel for Walgreen Co. and Walgreen
                                     Eastern Co.
 Case: 1:17-md-02804-DAP Doc #: 2743 Filed: 10/07/19 6 of 6. PageID #: 422078



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of October, 2019, a notice of the foregoing has been

served via CM/ECF to all counsel of record.


                                              /s/ Kaspar J. Stoffelmayr
                                              Kaspar J. Stoffelmayr

                                              Counsel for Walgreen Co. and Walgreen
                                              Eastern Co.
